118 F.3d 1399
97 Daily Journal D.A.R. 10,003
COEUR D'ALENE TRIBE OF IDAHO, in its own right and as thebeneficially interested party subject to the trusteeship ofthe United States of America;  Ernest L. Stensgar;  LawrenceAripa;  Margaret Jose;  Domnick Curley;  Al Garrick;  NormaPeone;  Henry Sijohn, individually, in their officialcapacity and on behalf of all enrolled members of the CoeurD'Alene Tribe Of Idaho, Plaintiffs-Appellants,v.STATE OF IDAHO;  Cecil D. Andrus, Governor;  Pete Cenarrusa,Secretary of State;  Larry Echohawk, Attorney General;  J.D.Williams, Auditor;  Jerry Evans, Superintendent of PublicInstruction;  Keith Higginson, Director, Dep't of WaterResources, each individually and in his official capacity;Idaho State Board of Land Commissioners;  Idaho StateDepartment of Water Resources, Defendants-Appellees.
No. 92-36703.
United States Court of Appeals,Ninth Circuit.
Aug. 1, 1997.

Before:  WRIGHT, REAVLEY,* and LEAVY, Circuit Judges.


1
Prior report:  798 F. Supp. 1443.


2
In accordance with the judgment of the United States Supreme Court in Idaho v. Coeur D'Alene Tribe, --- U.S. ----, 117 S. Ct. 2028, 138 L. Ed. 2d 438 (1997), reversing and remanding our prior decision published at 42 F.3d 1244 (9th Cir.1994), this case is REMANDED to the district court for further proceedings not inconsistent with the Supreme Court's opinion.



*
 Honorable Thomas M. Reavley, Senior Judge for the United States Court of Appeals for the Fifth Circuit, sitting by designation